Citation Nr: 1728247	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational benefits through February 9, 2016, under Chapter 33, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1997 to December 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which terminated the Veteran's educational benefits effective December 22, 2015. 

In October 2016 and February 2017, the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

Unfortunately, as explained below, the deficiencies cited by the Board in previous remands have not been resolved in any meaningful manner.  The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Regrettably, a third remand of this appeal is necessary.  The Board sincerely regrets the additional delay, but finds that yet another remand is necessary to ensure compliance with prior remand directives, and to make certain that there is a complete record upon which to decide the Veteran's claim for extended educational benefits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).

As previously noted, there is documentation in the claims folder which reflects that the last school quarter occurring during the period of the Veteran's entitlement to educational benefits ended on December 22, 2015.  However, a January 21, 2016 letter from a Document Coordinator at Colorado Technical University (CTU) indicates that the identified quarter may have been extended until February 9, 2016. 

Clarification of CTU's quarter system-to specifically include the start and end dates of all quarters in the 2015-2016 academic year-is necessary in order to properly assess an end date for the Veteran's entitlement to educational benefits.  

In response to the Board's October 2016 remand directives, the AOJ merely obtained an online copy of a "2016 CTU Course Catalog, Academic Calendar-Virtual Campus" which showed a Quarter 1 in 2016. As explained in its February 2017 remand, this is inadequate for purposes of determining the Veteran's claim.

In addition, the Board noted in its most recent remand that an incomplete supplemental statement of the case (SSOC) had been issued to the Veteran.  The AOJ was instructed to provide the Veteran and his representative with a complete SSOC once the proper documentation had been received from CTU.  A review of the Veteran's file shows that no SSOC was issued by the AOJ, a fact noted by the Veteran's representative in his May 2017 brief. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development to obtain clarification from Colorado Technical University regarding the start and end dates of all quarters in the 2015-2016 academic year, to specifically include clarification of the dates provided in the January 21, 2016, letter from a CTU Document Coordinator.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a complete Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




